Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed after non-final office action on March 24, 2021 is acknowledged and entered.  Claims 11-12 and 19 were canceled, claims 1, 4-8, 16, 20 were amended, and claim 21 was newly added.  Claims 1-10, 13-18 and 20-21 are pending in the instant application.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-10, 13-18 and 20-21 are examined on the merits of this office action.

Withdrawn Rejections
The objections to claims 1-5 are withdrawn in view of amendment of the claims filed March 24, 2021.
The rejection of claims 1-3, 6-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, is withdrawn in view of amendment of the claims filed March 24, 2021. 

Declaration Under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed March 24, 2021 is insufficient to overcome the rejections of Claims 1-3, 5, 7-10, 13-18  under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1); Claims 1-3, 5, 7-10, 13-18, 20 under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to claims 1-3, 5, 7-10, 13-18 above in further view of Kannan (Journal of Liposome Research, 25:4, 270-278); and Claims 1-5, 7-10, 13-18 and 21 under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to Claims 1-3, 5, 7-10, 13-18 above in further view of Saw (Macromol. Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6); claims 1-3, 5-10, 13-18 under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to claims 1-3, 5, 7-10, 13-18 above, in further view of Harashima (US20070059353 A1) as set forth in the last Office action because:
Applicant argues that “the only disclosure of “oral delivery” is on page 6 which is no means a disclosure of how to formulate the composition in a way that would remain stable in the GI passage.  This becomes apparent from the in-vivo experiments with the liposomes (see pages 13 et seqq.): Here the liposomes of the different compositions are always given to rats via tail vein injection (line 22, page 13) and not via oral delivery, most likely because they would not be stable enough to survive the passage of the gastrointestinal tract.  Furthermore, the difference of the disclosure of the use of CPPs alone and in combination with transferrin needs to be pointed out.  Thus, it remains unclear from Sharma et al. whether CPPs alone would be sufficient to enhance the penetration across the blood-brain-barrier, not to mention the penetration of the GI mucosa.  Figure 9 of Sharma shows that the penetration efficacy of liposomes without, with poly-arginine (PR), with transferrin Tf and with both poly-arginine and transferrin (Tf-PR) is shown. Whereas liposomes without and with only poly-arginine show only poor permeability with nearly no improvement in the PR-liposome (please note also the error-bars), the Tf-liposomes and the Tf-PR-liposomes show improved penetration across the blood-brain-barrier layer.
Thus, the skilled person would deduce from these experiments that PR-liposomes alone are not sufficient to facilitate any significant improvement of penetration via the blood-brain-barrier, let alone any other biological barrier such as the gastrointestinal mucosa”.  Applicant further argues that” I do not understand the argument of the examiner that a skilled person may have used the teaching of Sharma et al. in order to arrive at the idea to combine liposomes with CPFs..  As explained above, Sharma et al. clearly disclose the knowledge in the art at that time that CPPs can induce tissue necrosis and inflammation. Thus, since it is detrimental for any development of drugs to keep side-effects as little as possible, in my view, any expert would rather try other attempts in order to improve the absorption via the gastrointestinal tract.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that the dosage form including the liposomes and the conjugate of claim 1 are open 
Furthermore, it is the combination of Sharma in view of Duena that teach the solid gastro-resistant oral dosage form comprising the liposome of the instant claims.
Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Sharma and include in an enteric coated capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that Sharma teaches oral administration and improving the rate of absorption of the drug and protection from degradative processes will improve the clinical efficacy of the drug.
Applicant further argues that “Regarding Saw et al. I would like to point out that CPP-Lipid-conjugates are not disclosed. Furthermore, it discloses only in-vitro uptake of liposomes into human glioblastoma cells. Thus, Saw. shows no indication that liposomal compositions may survive an oral administration and/or may show any absorption via the gastrointestinal tract, let alone a significant improved absorption.”  Applicant further argues that “CPP-Lipid-conjugates are not disclosed in Tünnemann. Again only the uptake of liposomes via the plasma-membrane of a cell is disclosed. Again this would tell an expert nothing regarding any survival of liposomal compositions during oral administration or shows any absorption via the gastrointestinal tract, let alone a significant improved absorption.
Applicant’s arguments have been fully considered but not found persuasive. The Examiner would like to point out that Sharma in view of Duena teach the solid oral dosage comprising liposomes, wherein the liposomes comprise a conjugate comprising an arginine CPP and a fatty acid.  
The Examiner acknowledges that Sharma in view of Duena are silent to wherein the CPP is cyclic R9 polypeptide (the elected species and the “cyclic CPP” being relevant to instant claim 4).  Sharma does however, teach R7 or polyarginine as the CPP (see page 5, lines 14-17 and claim 15).  Thus, the teachings of Saw were provided for motivation to select nona-arginine as the CPP.
Saw specifically teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
The teachings of Tünnemann were provided for motivation of cyclizing the arginine peptide.  In particular, Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that the guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide of Sharma in view Duena.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, one of ordinary skill in the art would have been motivated to cyclize the CPP peptide (including R9) to enhanced cellular uptake and penetration.  There is a reasonable expectation of success given that R9 is a well-known CPP used for transport of liposomes into cells and cyclization of arginine peptides has been shown to enhance permeation.  There is further reasonable expectation of success given that Sharma teaches wherein the CPP is R7 and polyarginine which penetrates the cells via the same mechanism (cationic amino acids).
Applicant argues “Regarding Harashima et al. it seems that this document shows the uptake of a liposomal composition into MH3T3 ceils in vitro. The results show that a liposome having octa-arginine introduced on the surface has low cytotoxicity, see (0083] in cell culture. Again this would tell an expert nothing regarding any survival of liposomal compositions during oral administration and/or shows any absorption via the gastrointestinal tract, let alone a significant improved absorption. 
Applicant’s arguments have been fully considered but not found persuasive. The teachings of Harashima were provided to remedy the deficiency of the amount of CPP based on the total lipids.  As stated above, Sharma in view of Duena teach the solid oral dosage comprising liposomes, wherein the liposomes comprise a conjugate comprising an arginine CPP and a fatty acid.  Sharma in view of Duena are silent to wherein the amount of CPP is 0.05% to 5 mol% based on the total lipids and/or fatty acid amount (instant claim 6).
  However, Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see paragraph 0040, lines 4-9).  Thus, the amount of peptide on the surface (in comparison to the amount of total lipid) for translocation into a cell is a result effective variable.
Therefore, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Applicants further ague that “Kannan et al. seems to me that this document only discloses quite generally that liposomal compositions may be protected during lyophilization by sucrose.  I do not see how this disclosure helps the expert to invent CPP-lipid conjugates for oral administration”.
Applicant’s arguments have been fully considered but not found persuasive. The teachings of Kannan were provided to remedy the deficiency of including sucrose for lyophilization.  Sharma in view of Duena are silent to include sucrose in the composition for lyophilization (limitation relevant to instant claim 20).
However, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that 
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Sharma in view of Duena.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
Applicants further argue unexpected results and point to Example 9 (Figure 19).  Applicants state “…in this example we could show that our invention facilitates a surprisingly high uptake of macromolecules in vivo, including even such large macromolecules as antibodies. Thus, our invention allowed the oral delivery of Adalimumab (Humira™) in dog studies. The results are illustrated in Figure 19. in short, a 3.55 % bioavailability of Adalimumab after oral administration could be obtained. These results demonstrate the enormous potential of this liposomal formulation for the oral delivery of macromolecular agents”.
Applicant’s arguments have been fully considered but not found persuasive.  First the examiner would like to point out that MPEP 716.02 (b) states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”.  In the instant case there is no indication of statistical significance shown in Figure 19.  Furthermore, Applicants conclude 3.55% bioavailability of Adalimumab was obtained after oral administration however, there was no indication of what the bioavailability was for IV administration.  MPEP 716.02 (b) states “"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”  Furthermore, it is unclear based on the specification if the intravenous dose of adalimumab was the drug encapsulated in the liposome with CPP or if the intravenous dosage was just the drug itself.  Applicant should clarify this as this is an important comparison in determining and unexpected results when comparing oral vs. IV administration.  


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 13-18 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously).
Sharma teaches a liposome comprising a cell-penetrating polypeptide conjugated to a phospholipid (see claim 1).   Sharma teaches wherein the cell-penetrating polypeptide comprising poly-l-arginine (see claim 16).  The CPP (such as poly-l-arginine) conjugated to PEG-DSPE or DOPE is attached to the liposome via incorporation of the lipid portion into part of the liposome bi-layer (See page 6, lines 30-34, page 7,  lines 14-20).  Regarding claims 1, 7and 18, Sharma further teaches wherein the 
Regarding claim 5, Sharma teaches wherein the CPP can be penetratin, TAT, MAP, MPG, R7 peptide (see page 5, lines 14-17 and claim 15).
Regarding claim 8, Sharma teaches use of PEG as a linker connecting the CPP to the phospholipid (e.g. DSPE-PEG-COOH, DSPE-PEG-maleimide, see page 6, lines 10-14) thus meeting the limitations of a bifunctional PEG, having a reactive functional moiety at both ends of the PEG.
Regarding claims 10 and 13-14, Sharma teaches wherein the liposomal composition further comprises at least one therapeutic agent (see claim 2) and in particular, a polypeptide (see claim 4) and proteins (see page 4, lines 10-11).  Sharma specifically teaches loading the liposomes with a therapeutic such as polypeptides (see page 1, lines 5-8).  Sharma specifically teaches an example wherein a therapeutic is enclosed in the liposome for delivery (see Figure 1, for example).  It would have been obvious before the effective filing date of the claimed invention to enclose the therapeutic,  including polypeptides and proteins, within the liposomes of Sharma for delivery.  One of ordinary skill in the art would have been motivated to do given that Sharma teaches enclosing a therapeutic for delivery and doing so would allow for targeted delivery of the protein to the desired site.    
Regarding claim 16, Sharma teaches wherein the CPP is R7 peptide which is an arginine peptide comprising 7 arginine residues (see page 5, lines 14-17 and claim 15).  *Please note that the term “moiety” is interpreted as the amino acid itself.  It is clear based on Applicant’s specification and examples provided in the specification (see paragraph 0035, PGPUB) that moiety is synonymous with amino acid.  
Regarding claim 17, Sharma does not disclose use of tetraether lipids in the liposomes (See pages 6-7, Examples, “preparation of liposomes”).
Sharma is silent to wherein the liposome formulation is a solid oral dosage that is gastro-resistant. 
gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Sharma and include in an enteric coated capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that Sharma teaches oral administration and improving the rate of absorption of the drug and protection from degradative processes will improve the clinical efficacy of the drug.
Regarding the limitation of a “solid oral dosage” found in instant claims 1-3, 5, 7-10 and 13-18, an enteric coated capsule comprising a lyophilized liposomal formulation of Sharma meets the limitations of a solid oral dosage.
Regarding claim 2, Sharma in view of Duena teach wherein the liposomes are comprised in an enteric coated capsule (see paragraph 0022 of Duena).
  Regarding claim 3, Sharma in view of Duena teach wherein the solid oral dosage from comprising the liposomes comprises gelatin which meets the limitations of a pharmaceutically acceptable excipient (see paragraph 0022 of Duena).
Regarding the CPPs as described in instant claim 5 and 16, Sharma teaches wherein the CPP can be penetratin, TAT, MAP, MPG, R7 peptide (see page 5, lines 14-17 and claim 15). Nevertheless, it would have been obvious before the effective filing date of the claimed invention to use any one of the CPPs taught by Sharma including penetratin, TAT, MAP, MPG, R7 (all of which are encompassed by instant claim 5, R7 encompassed by instant claim 16), for the purpose of cellular penetration.  One of ordinary skill in the art would have been motivated to do so given that Sharma specifically teaches using these peptides for the purpose of cellular transportation of a liposome.  There is a reasonable expectation of success given that Sharma teaches penetratin, TAT, MAP, MPG, R7 and they are well-known in the art for the purpose of cellular delivery.
Regarding claim 9, Sharma in view of Duena teach wherein the liposomes are lyophilized (see paragraph 0022 of Duena).
Regarding claim 15, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3.” Sharma in view of Duena teach the same solid oral dosage form of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3”.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  

Response to Applicant’s Arguments
Applicant argues that “Although Sharma mentions "oral delivery" in one paragraph of the publication (see page 6, lines 15-19), it is apparent that this is a "wish list" of potential administrations rather than an actual enabling disclosure.  However, this is by no means a disclosure of how to formulate the composition in such a way that it would both be gastro-resistant as well as permeate the gastrointestinal mucosa. Sharma simply does not provide an enabling disclosure of this subject matter. 
To clarify this point, a Declaration under 37 C.F.R. 1.132 by inventor Dr. Max Sauter is being submitted. As noted in Dr. Sauter's Declaration, the in vivo experiments disclosed in Sharma (beginning on page 13 of Sharma) were conducted via tail vein injection (see page 13, line 22 of Sharma) and not via oral delivery. According to Dr. Sauter, the skilled person would interpret this as evidence that Sharma did not envisage compositions which are gastro-resistant and/or penetrate the gastrointestinal mucosa. 
Another important point noted in Dr. Sauter's Declaration is that Sharma focuses very much on the use of transferrin in order to overcome the BBB. It is general knowledge that binding of transferrin to the transferrin-receptor facilitates the crossing of the BBB. However, the role of CPPs in the compositions remains obscure and would at best be interpreted by the skilled person as just further enhancing the crossing of the BBB. This is emphasized by the experiment depicted in Figure 9 of Sharma, which compares the permeability coefficients of various liposome formulations by cells in an in vitro BBB model, and is further explained on page 12. It is apparent from Figure 9 that the addition of a CPP (poly arginine, PR) was not sufficient to improve the permeation of the BBB significantly, whereas transferrin (Tf) alone and the combination of Tf and PR did. 
Thus, as noted by Dr. Sauter, it remains unclear from Sharma whether CPPs alone would be sufficient to enhance the penetration across the blood-brain-barrier, let alone penetration of the gastrointestinal mucosa, which shows completely different bio-chemical properties. 
Finally, Sharma actually teaches that CPPs alone can induce tissue necrosis and inflammation (see page 20, line 25). Thus, in summary, Sharma neither teaches nor suggests a formulation which would be suitable for oral administration. Applicant further argues that “Next, regarding Duena, as noted by Dr. Sauter, this reference does not disclose or suggest how to improve the disclosed liposomal compositions. On the contrary, Duena recognizes that "not all drugs are satisfactorily adsorbed via the gastrointestinal tract." See paragraph [0005]. Thus, if a person having ordinary skill in the art was seeking to improve the compositions of Duena further, he or she would not find any suggestion in the art as to how to accomplish this.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that the dosage form including the liposomes and the conjugate of claim 1 are open due to the “comprising” language and thus, the liposome and the conjugate can comprise other components.  Nevertheless, Sharma teaches a liposome comprising a cell-penetrating polypeptide conjugated to a phospholipid (see claim 1).   Sharma teaches wherein the cell-penetrating polypeptide comprising poly-l-arginine (see claim 16).  The CPP (such as poly-l-arginine) conjugated to PEG-DSPE or DOPE is attached to the liposome via incorporation of the lipid portion into part of the liposome bi-layer (See page 6, lines 30-34, page 7,  lines 14-20).  Sharma specifically teaches wherein the composition can be orally administered (See page 6, lines 18-19).  Sharma specifically teaches oral and parenteral administration.  The Examiner would like to point out that MPEP 2121 states that the prior art is presumed to be enabling.  IN particular, MPEP 2121 I states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable”.  The Examiner disagrees that Sharma teaches away from oral administration given the only examples provided were via injection.  MPEP states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Furthermore, MPEP 2123 II states “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  In the instant case, the examples provided by Sharma do no teach away from oral administration especially in light of the fact that Sharma teaches oral administration.  Regarding Applicant’s arguments that Figure 9 teaches away from using Polyarginine in an oral formulation, the Examiner respectfully disagrees.  Figure 9 shows that PR, TF and TF-PR were all significantly effective at 
Furthermore, it is the combination of Sharma in view of Duena that teach the solid gastro-resistant oral dosage form comprising the liposome of the instant claims.
The teachings of Duena were provided to remedy the deficiency of using a solid gastro-resistant oral dosage comprising the CPP-liposome of Sharma. Duena recognizes the deficiencies of using oral administration and teaches of enteric coating of a capsule for specifically oral administration which is not novel in the art.  In particular, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Sharma and include in an enteric coated capsule for oral administration.  One .



Claims 1-3, 5, 7-10, 13-18, 20 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to claims 1-3, 5, 7-10, 13-18 above in further view of Kannan (Journal of Liposome Research, 25:4, 270-278).
The teachings of Sharma in view of Duena are described in the above rejection.  Sharma in view of Duena are silent to include sucrose in the composition for lyophilization (limitation relevant to instant claim 20).
However, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Sharma in view of Duena.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as 
Applicants argue “In response, Applicant first respectfully submits that claim 20 is patentable at least due to its dependency on claim 1, which Applicant submits is patentable for at least the above reasons. Additionally, Applicant respectfully submits that Kannan fails to make up for the deficiencies of Sharma and Duena, disclosed above. In particular, Kannan also fails to disclose or suggest that liposomes comprising a conjugate of lipids and CPPs greatly improve the uptake of drugs via the gastrointestinal mucosa and may be used for oral delivery of drugs. Accordingly, Applicant respectfully submits that claims 1-3, 5, 7-10, 13-18, and 20 are patentable over the cited art for at least this additional reason. In view of these comments, reconsideration and withdrawal of the rejection is respectfully requested.
Applicant’s arguments have been fully considered but not found persuasive.  As stated above, Sharma in view of Duena teach the solid oral dosage comprising liposomes comprising a conjugate of CPP and a lipid in a gastro resistant form. The teachings of Kannan were provided to remedy the deficiency of including sucrose for lyophilization.  Sharma in view of Duena are silent to include sucrose in the composition for lyophilization (limitation relevant to instant claim 20).
However, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Sharma in view of Duena.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as .

Claims 1-5, 7-10, 13-18 and 21 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to Claims 1-3, 5, 7-10, 13-18 above in further view of Saw (Macromol. Rapid Commun. 2010, 31, 1155–1162) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6).
The teachings of Sharma in view of Duena are described in the above rejection.    Sharma in view of Duena are silent to wherein the CPP is cyclic R9 polypeptide (the elected species and the “cyclic CPP” being relevant to instant claim 4).  Sharma does however, teach R7 or polyarginine as the CPP (see page 5, lines 14-17 and claim 15).
However, Saw teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that that guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
It would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide of Sharma in view Duena.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, one of ordinary skill in the art would have been motivated to cyclize the CPP peptide (including R9) to enhanced cellular uptake and penetration.  There is a reasonable expectation of success given that R9 is a well-known CPP used for transport of liposomes into cells and cyclization of arginine peptides has been shown to enhance permeation.  There is further reasonable expectation of success given that Sharma 

Response to Applicant’s Arguments
Applicant first respectfully submits that claim 4 is patentable at least due to its dependency on claim 1, which Applicant submits is patentable for at least the above reasons. Additionally, Applicant respectfully submits that Saw and Tünnemann fail to make up for the deficiencies of Sharma and Duena, disclosed above. In particular, Saw and Tünnemann also fail to disclose or suggest that liposomes comprising a conjugate of lipids and CPPs greatly improve the uptake of drugs via the gastrointestinal mucosa and may be used for oral delivery of drugs. Findings from in vitro experiments (i.e. cell-culture), such as those disclosed in Saw and Tünnemann, are not indicative for the skilled person with respect to gastrointestinal stability,9 Attorney Docket No. 2019-1657Amucus penetration, and absorption, experiments which only can be done in vivo. This is especially the case in view of the toxicity of CPP-liposomal conjugates noted in Sharma, as explained above. Accordingly, Applicant respectfully submits that claims 1-5, 7-10, and 13-18 are patentable over the cited art for at least this additional reason. In view of these comments, reconsideration and withdrawal of the rejection is respectfully requested. 
Applicant’s arguments have been fully considered but not found persuasive. The Examiner would like to point out that Sharma in view of Duena teach the solid oral dosage comprising liposomes, wherein the liposomes comprise a conjugate comprising an arginine CPP and a fatty acid.  
The Examiner acknowledges that Sharma in view of Duena are silent to wherein the CPP is cyclic R9 polypeptide (the elected species and the “cyclic CPP” being relevant to instant claim 4).  Sharma does however, teach R7 or polyarginine as the CPP (see page 5, lines 14-17 and claim 15).  Thus, the teachings of Saw were provided for motivation to select nona-arginine as the CPP.
Saw specifically teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
The teachings of Tünnemann were provided for motivation of cyclizing the arginine peptide.  In particular, Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular 
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide of Sharma in view Duena.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, one of ordinary skill in the art would have been motivated to cyclize the CPP peptide (including R9) to enhanced cellular uptake and penetration.  There is a reasonable expectation of success given that R9 is a well-known CPP used for transport of liposomes into cells and cyclization of arginine peptides has been shown to enhance permeation.  There is further reasonable expectation of success given that Sharma teaches wherein the CPP is R7 and polyarginine which penetrates the cells via the same mechanism (cationic amino acids).


Claims 1-3, 5-10, 13-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to claims 1-3, 5, 7-10, 13-18 above, in further view of Harashima (US20070059353 A1).
The teachings of Sharma in view of Duena are described in the above rejection.    Sharma in view of Duena are silent to wherein the amount of CPP is 0.05% to 5 mol% based on the total lipids and/or fatty acid amount (instant claim 6).
  However, Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see 
Therefore, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.


Response to Applicant’s Arguments
Applicant argues that “Applicant first respectfully submits that claim 6 is patentable at least due to its dependency on claim 1, which Applicant submits is patentable for at least the above reasons. Additionally, Applicant respectfully submits that Harashima fails to make up for the deficiencies of Sharma and Duena, disclosed above. In particular, Harashima also fails to disclose or suggest that liposomes comprising a conjugate of lipids and CPPs greatly improve the uptake of drugs via the gastrointestinal mucosa and may be used for oral delivery of drugs. Findings from in vitro experiments (i.e. cell-culture), such as those disclosed in Harashima are not indicative for the skilled person with respect to gastrointestinal stability, mucus penetration, and absorption, experiments which only can be done in vivo. 
Applicant’s arguments have been fully considered but not found persuasive. The teachings of Harashima were provided to remedy the deficiency of the amount of CPP based on the total lipids.  As stated above, Sharma in view of Duena teach the solid oral dosage comprising liposomes, wherein the liposomes comprise a conjugate comprising an arginine CPP and a fatty acid.  Sharma in view of Duena are silent to wherein the amount of CPP is 0.05% to 5 mol% based on the total lipids and/or fatty acid amount (instant claim 6).
  However, Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see paragraph 0040, lines 4-9).  Thus, the amount of peptide on the surface (in comparison to the amount of total lipid) for translocation into a cell is a result effective variable.
Therefore, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13-16, 18, 20-21 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10653796 in view of Duena (EP0855179 B1, cited previously) and  Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously).
 .Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A solid oral dosage form comprising liposomes, said liposomes comprising a conjugate of (a) at least one type of cell penetrating peptide (CPP), and (b) a compound, selected from a lipid and a fatty acid; wherein said conjugate is part of the liposome's lipid double layer; wherein the dosage form is a gastro-resistant solid oral dosage form.”  The instant application further claims wherein the liposomes are enteric coated (claim 2); an excipient (claim 2); wherein said CPP is cyclized (claim 4); wherein the CPP is TAT, R9...(claim 5); wherein CPP is conjugated to a phospholipids (see claim 7); CPP is conjugated via PEG-linker (see claim 8); wherein the liposomes are lyophilized (see claim 9), further comprising a therapeutic agent (claim 10); wherein the therapeutic is a protein (see claim 14); further including sucrose (see claim 20).  The instant application further claims wherein the CPP is linear or cyclic and has 3-16 arginine residues (instant claim 21).
US Patent No. 10653796 claims “A liposomal oral composition comprising liposomes, said liposomes comprising: (a) tetraether lipids (TELs), wherein the TEL is selected from the group consisting of glycerylcaldityltetraether (GCTE) and diglyceryltetraether (DGTE) comprising an average number of four to six cyclopentyl rings and TELs comprising three to five pentyl rings, and combinations thereof; (b) cell penetrating peptides (CPPs), wherein said CPPs are attached to a lipid of the liposome's lipid double layer, and wherein the liposomes have a positive zeta potential and; (c) a therapeutic and/or diagnostic agent selected from the group consisting of peptidic macromolecules, proteins and antibodies” 
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of US Patent No. 10653796 and include in an enteric coated gelatin capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) 
Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of US Patent No. 10653796.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.

Response to Applicant’s Arguments
Applicant argues that “Accordingly, Applicant respectfully submits that the claimed compositions of the present application and the '796 patent are patentably distinct for at least this reason. Applicant respectfully submits that the Office has failed to demonstrate why a claim reciting TELs and CPPs is not patentably distinct from a claim only requiring at least one CPP. Accordingly, Applicant respectfully submits that the double patenting rejection is improper. In view of these comments, reconsideration and withdrawal of the rejection is respectfully requested.
Applicant’s arguments have been fully considered but not found persuasive.  The instant claims require a solid oral dosage from comprising liposomes, wherein the liposomes comprise a conjugate of a CPP (any CPP) and a fatty acid or a lipid (ANY lipid and ANY fatty acid) and wherein the dosage is gastro resistant. 
oral composition comprising liposomes, said liposomes comprising: (a) tetraether lipids (TELs), wherein the TEL is selected from the group consisting of glycerylcaldityltetraether (GCTE) and diglyceryltetraether (DGTE) comprising an average number of four to six cyclopentyl rings and TELs comprising three to five pentyl rings, and combinations thereof; (b) cell penetrating peptides (CPPs), wherein said CPPs are attached to a lipid of the liposome's lipid double layer, and wherein the liposomes have a positive zeta potential and; (c) a therapeutic and/or diagnostic agent selected from the group consisting of peptidic macromolecules, proteins and antibodies” (See claim 1). US Patent No. 10653796 further claims wherein the CPP is cyclic and wherein the CPP is R9 (see claim 5); wherein said liposomes comprise said CPPs in an amount of 0.1 to 1 mol-% based on the total lipid amount (See claim 6); wherein said compound to which said CPPs are attached is selected from the group consisting of cholesterol and derivatives thereof, phospholipids, lysophospholipids, and tetraetherlipids (claim 7); wherein said CPPs are attached via a PEG linker (See claims 9-10).  
US Patent No. 10653796 is silent to lyophilization of the liposomes and use in an enteric coated tablet or capsules and inclusion of sucrose.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which 
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of US Patent No. 10653796 and include in an enteric coated gelatin capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that US Patent No. 10653796 teaches oral administration and improving the rate of absorption of the drug and protection from degradative processes will improve the clinical efficacy of the drug.
Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of US Patent No. 10653796.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending AN17/274555 (filed after the date of the previous office action)  in view of Duena (EP0855179 B1, cited previously) and  Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously) and in view of Saw (Macromol. Rapid Commun. 2010, 31, 1155–1162) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A solid oral dosage form comprising liposomes, said liposomes comprising a conjugate of (a) at least one type of cell penetrating peptide (CPP), and (b) a compound, selected from a lipid and a fatty acid; wherein said conjugate is part of the liposome's lipid double layer; wherein the dosage form is a gastro-resistant solid oral dosage form.”  The instant application further claims wherein the liposomes are enteric coated (claim 2); an excipient (claim 2); wherein said CPP is cyclized (claim 4); wherein the CPP is TAT, R9...(claim 5); wherein CPP is conjugated to a phospholipids (see claim 7); CPP is conjugated via PEG-linker (see claim 8); wherein the liposomes are lyophilized (see claim 9), further comprising a therapeutic agent (claim 10); wherein the therapeutic is a protein (see claim 
Co-pending AN17/274555 claims a method of making an oral dosage form comprising a liposome with a CPP-lipid attached (see claim 1).  Co-pending AN17/274555 further claims lyophilization (see claim 1); wherein the conjugate is less than 5 mol% of the total molar amount (see claim 1); wherein the CPP is TAT, cyclized polyarginine (see claim 2); wherein the lipid is a fatty acid or phospholipid (see claim 3); wherein the composition comprises a lyoprotector (see claim 10); wherein the dosage from is in a capsule (see claim 15).  Co-pending AN17/274555 is silent to wherein the oral dosage form is gastro-resistant; wherein the lyoprotectant is sucrose and 3-16 arginines in the polyarginine CPP.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Co-pending AN17/274555 and include in an enteric coated gelatin capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral 
Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Co-pending AN17/274555.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
Regarding the number of arginine residues found in instant claims 16 and 21, Saw teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that that guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
It would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide as the CPP of Co-pending AN 17/274555 in view of Duena.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  *Please note that the new Double Patenting rejection above was due to the filing of Co-pending AN17/274555 which was filed after the date of the previous office action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654